263 P.3d 1016 (2011)
242 Or. App. 70
STATE of Oregon, Plaintiff-Respondent,
v.
Jimmy Ray STRINGHAM, Defendant-Appellant.
08121877C; A143575.
Court of Appeals of Oregon.
Submitted February 4, 2011.
Decided April 6, 2011.
Peter Gartlan, Chief Defender, and Ryan T. O'Connor, Senior Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Matthew J. Lysne, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Defendant was convicted of first-degree sodomy and first-degree sexual abuse. On appeal, he argues that the trial court erred in admitting an expert's diagnosis that the victim was sexually abused. The state concedes that the trial court erred in admitting the expert's diagnosis over defendant's objection, because the diagnosis was based purely on the victim's credibility and therefore amounted to impermissible vouching. State v. Lupoli, 348 Or. 346, 361-62, 234 P.3d 117 (2010); State v. Bainbridge, 238 Or.App. 56, 59, 241 P.3d 1186 (2010). We agree with the state's concession. Accordingly, we reverse defendant's convictions and remand for a new trial.[1]
Reversed and remanded.
NOTES
[1]  Defendant also argues that the court erred in instructing the jury. Given our disposition, we need not reach those assignments of error.